Citation Nr: 1812507	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-19 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to an increased evaluation for right shoulder impingement syndrome, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for urticaria, currently evaluated as 30 percent disabling prior to February 13, 2015 and 60 percent disabling thereafter.  

4.  Entitlement to an increased evaluation for seasonal allergies, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Wade, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction over the appeal currently rests with the RO in Phoenix, Arizona.  
The case was previously remanded by the Board in December 2015 for additional development.
The issues of entitlement to increased ratings for the Veteran's right shoulder impingement syndrome, urticaria, and sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left shoulder disability is not attributable to service or his service-connected right shoulder disability.


CONCLUSION OF LAW

The criteria for service connection for left shoulder disability are not met.  38 U.S.C. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

VA's duty to notify regarding the left shoulder disability has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances ... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty to assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations, which are adequate.  The Board finds that the VA examination and opinion described the left shoulder disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also, Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claims; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.



II.  Service Connection

The Veteran seeks service connection for a left shoulder disability.  He contends that his left shoulder disability is the result of military duties that, among other things, required him to "move a lot of exercise equipment on a daily basis."  See DRO Hearing (December 2013).  Service treatment records note complaints of left shoulder pain of two to three months duration in October 1996.  

A.  Governing Law

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Secondary service connection generally requires (1) a current disability; (2) a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509 (1998).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).
 
B.  Analysis

The Veteran has been diagnosed with left shoulder acromioclavicular joint osteoarthritis.  See April 2016 DBQ Examination.  The first Shedden/Wallin element has been satisfied.  

As noted above, service treatment records note complaints of left shoulder pain of several months duration in 1996.  The second Shedden element has been satisfied. The Veteran is also service connected for right shoulder impingement syndrome, thereby satisfying the second Wallin element.  

Therefore, the crux of this claim hinges upon the third Shedden/Wallin element, namely whether the Veteran's current left shoulder disability is related to service or his service connected right shoulder disability. 

The July 2009 VA examiner found that the Veteran's left shoulder disability was less likely than not caused by service, including his in-service treatment in 1996.  The examiner reasoned that the Veteran did not have regular visits and treatment for his left shoulder since 1996 that would suggest that his current left shoulder condition is related to service. 

The Veteran's service connection claim was remanded by the board in December 2015 to determine if the Veteran's service-connected right shoulder caused or aggravated the Veteran's left shoulder disability.  

The Veteran underwent a VA examination in February 2016.  At this examination, the VA examiner opined that the Veteran's left shoulder injury was less likely than not incurred in or caused by service.  An x-ray from this exam showed the Veteran had bilateral AC joint arthritis consistent with aging.  The examiner noted that absent the one in-service complaint for the left shoulder, there weren't any other medical records in service or after service showing complaints of chronic left shoulder pain.  

The examiner also opined that it is less likely than not that the Veteran's left shoulder disability was caused or aggravated by his service-connected right shoulder disability.  The examiner noted that bursitis or impingement syndrome is not known to cause AC joint arthritis of the contralateral AC joint.  Also, the examiner pointed to the fact that while the Veteran's AC joint arthritis was present in the Veteran's x-ray for his left shoulder during the February 2016 examination, it had not been present in a prior x-ray from a previous 2004 examination.  Thus, the examiner concluded it was likely that the Veteran's right shoulder joint arthritis is consistent with the aging process.

The Veteran underwent a DBQ examination in April 2016.  The April 2016 VA examiner also found that it was less likely than not that the Veteran's left shoulder disability was related to his service or that it was secondary to his service-connected right shoulder.  The examiner noted that while the Veteran's STRs showed that he was seen in-service for his left shoulder, it was recommended that the Veteran undergo Orthopedics and Physical Therapy for his left shoulder disability.  However, there were no follow-up progress notes or documented evaluations.  In the examiner's opinion, this indicated that it was likely that the Veteran's left shoulder pain resolved.  Moreover, the Veteran contended that he didn't have any history of trauma to his left shoulder which, in the examiner's opinion, followed that the development of the arthritis in the acromioclavicular joints resulted from "wear and tear" and the normal aging process.  Therefore, the VA examiner concluded that the Veteran's left shoulder disability was less likely than not secondary to or aggravated by the Veteran's service connected right shoulder impingement syndrome. 

The Board finds the opinions of the February 2016 and April 2016 examiners highly probative because the examiners reviewed the Veteran's relevant medical history and the opinions were offered with thorough supporting rationale.  See Nieves-Rodriguez, 22 Vet. App. at 304 (noting that most of the probative value of a medical opinion comes from its reasoning).  

The Board accepts that the Veteran is competent to report his symptoms and treatment.  See Layno, supra.  See also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  However, he lacks the requisite medical expertise to ascribe his left shoulder symptoms to service or a service-connected disability instead of the aging process.  His statements in this regard are therefore less probative than the February and April 2016 VA medical opinions.  

After a full review of the record, the weight of the evidence demonstrates that the Veteran's left shoulder disability is not related to his service or his service-connected right shoulder disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a left shoulder disability is denied.


REMAND

Right Shoulder Impingement Syndrome

The Veteran underwent a VA shoulder examination in February 2014.  The Board finds that this examination is inadequate because the examiner did not test the range of motion in active motion, passive motion, weight-bearing and nonweight-bearing for the joint in question.  38 C.F.R. § 4.59 (2017); Correia v. McDonald, 28 Vet. App. 158, 168-69 (2016).  Accordingly, the Veteran must undergo an additional VA shoulder examination before his increased rating claim for his right shoulder disability may be adjudicated.  

Urticaria and Sinusitis

The most recent examination for the Veteran's urticaria and sinusitis were conducted in December 2009.  Because these examinations are almost a decade old, and because there is some question as to whether the Veteran's urticarial and sinusitis have worsened, an examination is warranted to assess the current nature and severity of these conditions.  See Green v. Derwinski, 1 Vet. App. 121 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Additionally, the Board's 2015 remand instructed the AOJ to furnish the Veteran and his representative a supplemental statement of the case (SSOC) for any benefit sought on appeal that was denied.  While the RO issued an SSOC for the Veteran's other claims on appeal in May 2016, the RO did not include the Veteran's urticaria increased rating claim in this SSOC.  The Board concludes that the RO has not substantially complied with the Board's December 2015 remand directives.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance, so consequently another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant updated treatment records that have not already been associated with the claims file.

2.  After all available records have been associated with the claims file, schedule the Veteran for an examination to determine the current severity of his right shoulder impingement syndrome.  The claims file and a copy of this Remand must be made available to the examiner for review.  

In addition to all other required findings, the examiner should provide findings as to the range of motion of the right shoulder, including flexion and extension.  The examiner must include range of motion testing in the following areas: active motion; passive motion; weight bearing; and nonweight-bearing.  

If the VA examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

3.  Schedule the Veteran for an examination to determine the current nature and severity of his service-connected urticaria.  The Veteran's claims file should be made available to the examiner for review.  Any indicated diagnostic tests and studies should be performed and the results should be reported in detail.

4.  Schedule the Veteran for an examination to determine the current nature and severity of his sinusitis.  The Veteran's claims file should be made available to the examiner for review.  Any indicated diagnostic tests and studies should be performed and the results should be reported in detail.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  

5.  Finally, readjudicate the appeal.  If entitlement to any of the benefits sought on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


